Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/EP2017/080158.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2022 has been entered.
  
Response to Arguments
Applicant’s arguments, see pages 5-6, filed May 3, 2022, with respect to claims 1 and 3-4 have been fully considered and are persuasive.  The provisional nonstaturoy double patenting rejection of claims 1 and 3-4 over copending Application No. 17/193,388 has been withdrawn. 

Applicant’s arguments, see page 7, filed May 3, 2022, with respect to claims 1 and 9 have been fully considered and are persuasive.  The provisional nonstaturoy double patenting rejection of claims 1 and 9 over copending Application No. 17/041,954 has been withdrawn. 

Applicant’s arguments, see page 7 filed May 3, 2022, with respect to claims 1 and 9 have been fully considered and are persuasive.  The provisional nonstaturoy double patenting rejection of claims 1 and 9 over copending Application No. 16/754,334 has been withdrawn. 

Election/Restrictions
Claim 1 is allowable. Claims 5, 8, and 10-15, previously withdrawn from consideration as a result of a restriction requirement, comprise all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Groups I-III and the species requirement, as set forth in the Office action mailed on December 28, 2020, is hereby withdrawn and claims 5, 8, and 10-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance.  The prior art discloses an enzyme composition comprising an endoglucanase, a lytic polysaccharide monooxygenase, and a beta-xylosidase, see Zhu US 2016/0201102 – cited previously on form PTO-892). However, Zhu nor the prior art teach or suggest an enzyme composition comprising of the specific ratio of endoglucanase, a lytic polysaccharide monooxygenase, and a beta-xylosidase, as required by claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652